 

Exhibit 10.1

 

Summary of Non-Employee Director Compensation

 

·                  Cash compensation for non-employee Directors (may be deferred
and invested in TCF Common Stock) consists of the following:

·                  Annual Retainer of $60,000; and

·                  An additional $20,000 annual retainer for each Committee or
Subcommittee a Director Chairs.

·                  An additional $20,000 annual retainer for the Lead Director

·                  Employee Directors are not compensated for service as
Directors.

·                  Directors Stock Grant Program:

·                  Annually, non-employee Directors receive grants of TCF Common
Stock equal to $45,000.  For Directors elected after a stock grant has been
awarded, a pro-rata stock grant is awarded;

·                  The number of shares granted is determined by dividing
$45,000 by the average of the high and low prices of TCF Common Stock on the
grant date;

·                  The stock grant vests annually, when the next grant is made;

·                  Dividends are paid on unvested shares at the rate generally
paid to holders of TCF Common Stock; and

·                  Unvested shares will vest if a change in control occurs.

·                  Non-employee Directors may defer fees and stock grants under
the TCF Directors Deferred Compensation Plan (the “Directors Deferred
Compensation Plan”) until the end of their Board service.

·                  TCF offers the TCF Matching Gift Program to supplement
donations made by non-employee Directors to charitable organizations of their
choice up to a maximum of $20,000 annually.

·                  TCF reimburses Directors for travel and other expenses to
attend Board meetings or attend to other Board business as a business expense,
and TCF occasionally holds Board retreats at a remote location and pays
Directors’ travel and lodging expenses incurred in connection with the meeting,
as well as those of the Directors’ spouses or significant others.

 

 

--------------------------------------------------------------------------------